In his motion for rehearing appellant asserts that we erred in affirming the judgment of the trial court in the original disposition of this case because the evidence introduced by him showed that he purchased some of the whisky for Crittenden and paid for it with money given to him by Crittenden for that purpose. This was appellant's theory, as raised by his evidence, but the State introduced evidence to the effect that Crittenden, Haggerty and the appellant appeared at a package store in Longivew, where an agent of the Texas Liquor Control Board saw them buy whisky and wine; that he observed appellant paying for some of the liquor as well as Crittenden; that he saw them load it into an automobile and then leave. It will be noted that an issue of fact was raised and this the jury decided adversely to him. Had the jury accepted appellant's version of the transaction then they, no doubt, would have acquitted him. Appellant insists that all the liquor in the automobile belonged to Crittenden, as shown by his evidence, and that he had no knowledge what Crittenden intended to do with the liquor, a matter peculiarly within the knowledge of Crittenden. Here, he again loses sight of the fact that he paid for part of the whisky; that he was in the automobile with Crittenden and Haggerty when they were overtaken in Harrison County by an agent of the Texas Liquor Control Board. Appellant was as much in possession of the liquor as his companions which would justify the conclusion that they were acting together in the purchase, as well as in the transportation, of the liquor. We do not deem it necessary to discuss the question further, as we have already written on the subject at greater length than we should have done.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.